Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the " must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figure 3 shows the phase change material 9 in contact with and therefore not spaced apart from a lower portion of the inner wall 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: "cooling device" in claim 1. “Cooling device” is understood in view of the specification (page 5, paragraph 1) to be a Peltier element.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant claims “the phase change material is spaced apart from the inner wall by interspersing the cooling device”. A single device cannot be “interspersed”, as stated in claim 2 because “interspersing” implies scattering and a single device cannot be scattered. Therefore, claim 2 is interpreted such that the phase change material is in contact with the cooling device, but not in contact with the inner wall and the cooling device is in contact with the inner wall.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over (US 8759721) Alexander hereinafter referred to as Alexander in view of (US 20160243000) Gray hereinafter referred to as Gray.
A preparation vessel (col 25 line 60, beer mug 1600) comprising a vessel wall (col 37, line 29, inner side surface 1612b), a preparation area (col 37 line 33, cavity that can hold liquid 1618) surrounded by the vessel wall (inner side surface 1612b), and a cooling device (col 37 line 37, cooling elements 1660, also called Peltier elements) allocated to the vessel wall, the cooling device contacting the vessel wall in a heat-conducting manner for cooling (col 37 line 37: The cooling system 1655 can include one or more cooling elements 1660 (e.g. Peltier elements) disposed against an outer surface of the inner side surface 1612b so as to cool said inner side surface 1612b and thereby cool the liquid in the cavity 1618) a preparation item present in the preparation area (liquid in cavity 1618), wherein the vessel wall in at least a partial area has a double-walled design (a cavity 1650a between the circumferential wall 1612a and the inner side surface 1612b), with an inner wall bordering the preparation area and an outer wall that is formed separately from the inner wall and spaced apart from the inner wall by a gap (a cavity 1650a between the circumferential wall 1612a and the inner side surface 1612b) the space between the circumferential wall and inner surface forms a gap, wherein the cooling device is disposed in the gap (col 37 line 34: The beer mug 1600 can have a cooling system 1655 which can be disposed (e.g., embedded) in a cavity 1650a between the circumferential wall 1612a and the inner side surface 1612b). 
While Alexander does not teach a phase change material in the gap, the phase change material being located between the cooling device and the outer wall as viewed in a direction from the preparation area to the outer wall, Gray (fig a phase change material (phase change material 31) in the gap (an outer shell 43, an inner shell 45, and an insulation layer 47 between the outer shell and the inner shell), the phase change material being located between the cooling device (Peltier device 33) and the outer wall (outer shell 43) as viewed in a direction from the preparation area to the outer wall
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a phase change material as taught by Gray into the heat transfer container taught by Alexander. 
	The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.), a phase change materials inside a double wall is commonly used to maintain a temperature for a longer period than insulation.
Regarding claim 2, Alexander, as modified by Gray in claim 1, teaches The preparation vessel according to claim 1, wherein the phase change material is spaced apart from the inner wall by interspersing the cooling device (the components, as placed as in the claim above, meet the limitation of the phase change material is spaced apart from the inner wall and the cooling device is between the phase change material and the inner wall). 
Regarding claim 3, modified Alexander teaches The preparation vessel according to claim 1, as stated above, wherein the cooling device is a Peltier element (col 37 line 37: The cooling system 1655 can include one or more cooling elements 1660 (e.g. Peltier elements)).
Regarding claim 5, modified Alexander teaches The preparation vessel according to claim 1, as stated above
While Alexander does not teach the phase change material has a specific heat capacity of greater than 2 kJ/(kg K), Gray teaches the phase change material is water ([0092] In use, the phase change material 31 is water that is converted into ice) where water has a specific heat capacity of greater than 2 kJ/(kg K). Water has a specific heat capacity about 4 kJ/(kg K), which is greater than 2 kJ/(kg K).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate water as a phase change material as taught by Gray into the heat transfer container taught by Alexander.
	The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.), phase change materials inside a double wall is commonly used to maintain a temperature for a longer period than insulation, water is a plentiful and inexpensive choice of phase change material. Water has a known heat capacity of about 4 kJ/(kg K), which meets the claim limitation of greater than 2 kJ/(kg K)
Regarding claim 6, Alexander, as modified in claim 5, teaches The preparation vessel according to claim 5  wherein the phase change material is water ([0092] In has a transition temperature that is greater than -10 °C and less than 25 °C (at atmospheric pressure, water has a transition temperature of about 0°C, which is greater than -10 °C and less than 25 °C).
Regarding claim 8, modified Alexander teaches The preparation vessel according to claim 1 as stated above
While Alexander does not teach a volume of the phase change material is 0.75 to 1.25 times as large as a volume of the preparation area, while Gray does not explicitly teach a volume of the phase change material is 0.75 to 1.25 times as large as a volume of the preparation area, Gray teaches that a product to phase change material relationship is known ([0047] In one embodiment of the invention there is provided a portable temperature controlled container in which the storage compartment has a volume of between 10 and 20 litres) and ([0105] approximately 2 litres of phase change material used to cool the storage compartment)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a volume of the phase change material is 0.75 to 1.25 times as large as a volume of the preparation area as taught by Gray into the heat transfer taught by Alexander and to modify the ratio as claimed as a matter of routine optimization because applicant appears to have placed no criticality on the claimed range. Since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
s 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of (US 9447995) Bloedow, hereinafter referred to as Bloedow.
Regarding claim 4, modified Alexander teaches The preparation vessel according to claim 3 as stated above
While Alexander does not teach a heat sink is arranged on a side of the Peltier element facing away from the inner wall, Bloedow teaches a heat sink (fig 3, 120) is arranged on a side of the Peltier element facing away from the inner wall (col 2 line 4: a heat sink connected to the thermoelectric unit, also called a Peltier element, and positioned to radiate heat away from the thermoelectric unit)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach a heat sink as taught by Bloedow to a thermoelectric cooling device taught by Alexander.
	The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.), thermoelectric cooling devices, heat sinks, and their combinations are well known in the art. When used in conjunction with thermoelectric devices, heat sinks use their increased surface area to improve heat dissipation of the thermoelectric device.
Regarding claim 7, modified Alexander teaches The preparation vessel according to claim 5 as stated above
the gap has several phase change materials with transition temperatures that differ from each other, Bloedow teaches the gap has several phase change materials (col 9, line 50: In some embodiments, a phase change material unit includes a plurality of internal containers, each including phase change material. The phase change material can be the same in each of the plurality of internal containers. The phase change material can be different among the plurality of internal containers.) with transition temperatures that differ from each other (col 8 line 47: In some embodiments a phase change material includes PureTemp™ 4 (available from Entropy Solutions Inc.), with a melting point of 5° C. In some embodiments a phase change material includes Phase 5™, (available from Cryopak Inc.), with a melting point of 5° C. In some embodiments a phase change material includes materials with a melting point up to 8° C. In some embodiments a phase change material includes materials with a melting point between 2° C. and 8° C.)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate several phase change materials which have different transition temperatures as taught by Bloedow into the heat transfer container taught by Alexander. 
	The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.), phase change materials inside a double wall is commonly used to maintain a temperature for a longer period than .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of (WO 2007135130) Schomacher, hereinafter referred to as Schomacher.
Regarding claim 9, modified Alexander teaches a base device (fig 38E) and a preparation vessel (fig 34D, mug) according to claim 1 as stated above, that is configured to be connected (col 38 line 47: In another embodiment, the mug 1600 can include one or more corrosion resistant electrical contacts (not shown) on an outer surface of the mug 1600, such as a bottom surface 1642 of the bottom portion 1640 of the mug 1600, where the electrical contacts are sized and shaped to contact corresponding electrical contacts (not shown) (e.g. on a charging base when the mug 1600 is placed on the charging base)) with the base device (fig 38E), wherein the base device and the preparation vessel have corresponding electrical contacts (fig 34D and fig 38E) and (col 38 line 47) for supplying power to electrical consumers of the preparation vessel from a power source of the base device (col 40 line 1: In one embodiment, the power source can be one or more wireless power transmitters 1800 (e.g., and inductive power pad) that can be attached to, coupled to, embedded in, or otherwise incorporated into a table top, counter top, bar top, desk top or any other support surface 1850), wherein the cooling device is an electrical consumer of the preparation vessel 
While Alexander does not teach A food processor, Schomacher (fig 1) teaches a food processor (2) comprising a base device (6) and a preparation vessel (1)

The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EVAN J. CUSICK/Examiner, Art Unit 3763                                                                                                                                                                                                        
/BRIAN M KING/Primary Examiner, Art Unit 3763